Matter of Nevaeh S. (Tonei W.) (2018 NY Slip Op 06395)





Matter of Nevaeh S. (Tonei W.)


2018 NY Slip Op 06395


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


995 CAF 17-00254

[*1]IN THE MATTER OF NEVAEH S. ONTARIO COUNTY DEPARTMENT OF SOCIAL SERVICES CHILD PROTECTIVE UNIT, PETITIONER-RESPONDENT; TONEI W., RESPONDENT-APPELLANT.


MARYBETH D. BARNET, CANANDAIGUA, FOR RESPONDENT-APPELLANT. 
GARY L. CURTISS, COUNTY ATTORNEY, CANANDAIGUA (JENNIFER L. WORRALL OF COUNSEL), FOR PETITIONER-RESPONDENT.
SUSAN GRAY, CANANDAIGUA, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Ontario County (Frederick G. Reed, A.J.), entered January 31, 2017 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, determined that respondent had neglected the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court